Judgment and order denying motion for a new trial unanimously affirmed, with costs. The evidence satisfactorily established that the so-called “ Brundage ” clause in the mortgage was not objected to on the closing. The mortgage in our opinion is in compliance with the contract. The contract evidences the purpose of the parties that the releases of portions of the property were to obtain the approval of the vendor or the holder of the mortgage. Any other construction would seriously imperil the security. We are also of opinion that the contract was complete and enforcible. Present — Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ.